1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  A new rejection follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOJIMA et al. (JP2017-120404A) in view of HIROSHI et al. (cited by applicant JP07-134522A, JP3242770 B2) or NAKAMURA (JP2002268481A)
NOJIMA teaches regarding claim 1, an image forming apparatus (figure 4) comprising: an image forming portion 5 configured to form a toner image on a sheet at a first position by using toner containing a parting agent; a fixing portion 103 configured to thermally fix the toner image, at a second position, formed on the sheet by said image forming portion 5; a duct 50, including a suction port 52c provided opposed to a sheet feeding path between the first position and the second position (figures 1-3), configured to discharge air to an outside of said image forming apparatus (figure 4); a filter 51, provided in the suction port 52c of said duct 51, configured to collect particles of a predetermined particle size resulting from the parting agent (figures 1-3, [0037-0040]; the image forming apparatus has a duct 50 and filter 51 stemming from between the transfer device and the fixing device 5; Specifically, NOJIMA teaches an image forming apparatus (figures 1-3) having a filter 51 at the intake port 52c of an exhaust duct 52).
Regarding claim 4, the image forming apparatus (figure 1) further comprising a guiding portion 12 for guiding a back surface of the sheet from the first position to the second position, wherein said suction port 52 is in an opposing positional relationship with said guiding portion 12 through the sheet feeding path (figures 1-3). 
Regarding claim 9, an image forming apparatus further comprising a fan 61 for forming an air flow in said duct 52.
NOJIMA does not teach a cover for a filter at the suction port or an engaging portion for removably engaging, with said duct 26, said holder holding said filter 104 and a hooking portion and a hooked portion configured to engage between said holder and said duct.
Hiroshi et al. teaches an engaging portion for removably engaging, with a duct 1 in an exhaust device (figure 1), said holder 9 holding said filter 4 (abstract; figure 9 shows a filter securely attached to a holder that attaches to an exhaust duct by snap-fit fasteners).
Regarding claim 1, (added to claim 1 from cancelled claim 2) the engaging portion includes a hooking portion 56 and a hooked portion 52 for hook engagement between said holder and said duct (shown in figure 9).
Regarding claim 3, said hooking portion 56 is provided on said holder 53 and said hooked portion 52 is provided on said duct (shown in figure 9 the hooking portion is the hook end of the holder 53 and the hooked portion 52 is the end of the duct that the filter hooks into).
Regarding claim 7, said engaging portion compresses said filter 50 in a predetermined amount between said holder 53 and said duct 52 (shown in figure 9).
Regarding claims 5-6, wherein the second position is above the first position with respect to a direction of gravitation (the examiner takes official notice that it is known in the art at the time of the filing of this invention to design an image forming apparatus in the claimed configuration, such as taught by cited reference WO2017-115877 A1 to KOJI).  
Regarding claim 8, an image forming apparatus wherein the parting agent is a wax, and the predetermined particle size is 5.6 nm or more and 560 nm or less (the examiner takes official notice that it is known in the art at the time of the filing of this invention to used toner of the claimed size, such as taught by cited reference WO2017-115877 A1 to KOJI in paragraph [0083]).
In addition, Nojima also teaches regarding claim 9, an image forming apparatus (shown in figure 1) further comprising a fan 2 for forming an air flow in said duct 1.  Nojima and Hiroshi teach duct systems for an image forming apparatus. The rationale for combining the teachings of Nojima and Hiroshi is to improve similar duct systems in the same way by use of known technique to allow the exchange of a duct filter without requiring the exchange of the duct.  This combination also allows easy hand-off filter exchange of the filter since it is attached to the holder.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Hiroshi with the teaching of Nojima to surely secure a filter to the exhaust system of an image forming apparatus (abstract).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-9 have been considered but are moot.  The new rejection includes two previously applied references.
The claims remain rejected as discussed above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       QG